Cite as 2015 Ark. App. 458

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-14-914


JASMINE HOLLOWAY                                 Opinion Delivered   September 9, 2015
                              APPELLANT
                                                 APPEAL FROM THE GARLAND
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. 26JV-14-129]

ARKANSAS DEPARTMENT OF                           HONORABLE VICKI SHAW COOK,
HUMAN SERVICES AND MINOR                         JUDGE
CHILD
                    APPELLEES                    AFFIRMED



                          PHILLIP T. WHITEAKER, Judge

       Appellant Jasmine Holloway appeals from the order of the Garland County Circuit

Court terminating her parental rights to her daughter, G.H. On appeal, Holloway contends

that the circuit court erred in finding G.H. to be dependent-neglected, in finding aggravated

circumstances as a basis for terminating her parental rights, and in “fast-tracking” the

termination of her parental rights. We affirm.

                            I. Background and Procedural History

       Prior to the instant case, Holloway had a history with the Arkansas Department of

Human Services (DHS) revolving around the status of her mental health and her supervision

of G.H. In 2010, there was an unsubstantiated referral for inadequate supervision. Later that

year, there was a true referral for threat of harm, suffocation, and inadequate supervision.
                                 Cite as 2015 Ark. App. 458

DHS maintained an open protective-services case for three months in 2010, followed by an

open foster-care case from August 2010 through February 2012.

       The instant case began with a January 2014 hotline report to the Garland County

Division of Children and Family Services (DCFS), which indicated that Therapeutic Family

Services had tried to have Holloway committed due to her schizophrenia, her failure to take

her medication, and her paranoia and agitation. Approximately one month later, in February

2014, the Garland County DCFS received another hotline report that G.H. had been taken

first to National Park Hospital and then to Arkansas Children’s Hospital, suffering from

dystonic symptoms that were consistent with having taken an overdose of medication. DHS

placed a seventy-two-hour hold on G.H. at that time.

       After the seventy-two-hour hold, DHS filed a petition for emergency custody and

dependency-neglect, which the circuit court granted in an order entered the next day. Six

days later, the court entered a probable-cause order in which it cited DHS’s previous history

with the family and determined that there was probable cause that the emergency conditions

that necessitated removal of G.H. from Holloway’s custody continued.

       Three months later, the circuit court entered an adjudication order in which it found

G.H. to be dependent-neglected. The court found that G.H. suffered from abuse and neglect

due to Holloway’s failure to appropriately supervise G.H., which resulted in G.H.’s being

left alone at an inappropriate age, thus creating a dangerous situation or a situation that put

the juvenile at risk of harm. Regarding the cause of G.H.’s hospitalization and Holloway’s

failure to appropriately supervise, the court specifically stated that it found


                                               2
                                  Cite as 2015 Ark. App. 458

       that the testimony of Dr. Karen Farst is highly credible and that the juvenile could
       have died due to the ingestion of the mother’s prescribed anti-psychotic medication
       found in the juvenile’s system or the juvenile could have suffered permanent damage,
       and finds that the mother is very hostile and angry, that she has not submitted to
       therapy, and that she cannot keep the juvenile safe. The Court further finds that the
       juvenile has spent three-fourths of her life out of the mother’s custody.

Based upon this, the court concluded as follows:

       The Court finds by clear and convincing evidence that the juvenile was subjected to
       aggravated circumstances in that the juvenile was subjected to extreme cruelty and
       that said neglect and abuse inflicted upon the juvenile could endanger the life of the
       child, and finds by clear and convincing circumstances that there is little likelihood
       that services to the family will result in successful reunification, especially in light of
       the facts of this case and the family’s history with the Department.

The court declared that the goal of the case would be adoption. Holloway did not appeal

from this adjudication order.

       DHS subsequently filed a petition for termination of parental rights. As grounds, DHS

cited Arkansas Code Annotated section 9-27-341(b)(3)(B)(ix)(a)(3)(A)&(B) (Repl. 2009),

which provides for termination when a parent has subjected a juvenile to aggravated

circumstances. As defined, “aggravated circumstances” means that a juvenile has been

abandoned, chronically abused, subjected to extreme or repeated cruelty, sexually abused,

or a determination has been made by a judge that there is little likelihood that services to the

family will result in successful reunification.1



       1
         DHS also alleged statutory grounds under section 9-27-341(b)(3)(B)(vi)(a) (the court
has found the juvenile dependent-neglected as a result of neglect or abuse that could
endanger the life of the child) and section 9-27-341(b)(3)(B)(vii)(a) (the “subsequent issues
or factors” statutory ground). Because Holloway’s arguments on appeal pertain to the court’s
“aggravated-circumstances” findings, it is unnecessary to discuss these other two factors
further.

                                                   3
                                    Cite as 2015 Ark. App. 458

        After a hearing, the circuit court granted the petition to terminate Holloway’s parental

rights. In its written order, the court noted that Holloway had been found to have subjected

G.H. to aggravated circumstances and that its previous adjudication of aggravated

circumstances had not been appealed. Specifically, the court cited G.H.’s exposure to

antipsychotic medications that caused her to suffer a realistic and serious threat of death. The

court also noted its previous findings, “by clear and convincing evidence at the adjudication

hearing, that the juvenile was subjected to aggravated circumstances in that she was subjected

to extreme cruelty and that said neglect and abuse inflicted upon the juvenile could endanger

the life of the child, and . . . that there is little likelihood that services to the family will result

in successful reunification especially in light of the facts of this case and the family’s extensive

history with the Department.” Citing testimony presented during the hearing, the court also

found that G.H. was adoptable and stated that it considered the potential harm to G.H.’s

health and safety if she were returned to Holloway’s custody. The court therefore granted

DHS’s petition to terminate Holloway’s parental rights.

                                    II. Aggravated Circumstances

        Holloway’s first argument on appeal is that the circuit court erred “in finding

dependency-neglect against the mother” based on its finding of aggravated circumstances.

Her second point on appeal is that the court erred in finding aggravated circumstances and

cruelty as bases for termination of her parental rights. Both of these arguments pertain to the

circuit court’s determination in the adjudication order that G.H. was dependent-neglected

and had been subjected to aggravated circumstances.


                                                   4
                                Cite as 2015 Ark. App. 458

       An adjudication order is an appealable order in a dependency-neglect proceeding.

Ark. Sup. Ct. R. 6-9(a)(1)(A) (2014). In termination cases, a challenge to a finding of

aggravated circumstances must be made, if at all, in an appeal from the adjudication order.

Willingham v. Ark. Dep’t of Human Servs., 2014 Ark. App 568; Hannah v. Ark. Dep’t of Human

Servs., 2013 Ark. App. 502. Where a party fails to appeal from an adjudication order in which

an aggravated-circumstances finding is made, she is precluded from asserting error with

respect to that finding on appeal from an order terminating parental rights. See Anderson v.

Ark. Dep’t of Human Servs., 2011 Ark. App. 791, 387 S.W.3d 311; Krass v. Ark. Dep’t of

Human Servs., 2009 Ark. App. 245, 306 S.W.3d 14. Accordingly, we are unable to reach

either of Holloway’s first two arguments on appeal.

                              III. “Fast-Tracking” Termination

       Holloway’s third argument on appeal is that the circuit court erred and abused its

discretion in “fast-tracking” the termination of her parental rights and “denying her the

court’s usual provision of rehabilitative services and a permanency planning process.” This

argument was never presented to the circuit court, however, and it is thus not preserved for

our review. Samuels v. Ark. Dep’t of Human Servs., 2014 Ark. App. 527, 443 S.W.3d 599;

Cushman v. Ark. Dep’t of Human Servs., 2013 Ark. App. 3 (we will not consider arguments

raised for the first time on appeal); Gilmore v. Ark. Dep’t of Human Servs., 2010 Ark. App.
5
                                  Cite as 2015 Ark. App. 458

614, 379 S.W.3d 501.2 The circuit court’s order terminating Holloway’s parental rights is

therefore affirmed.

       Affirmed.

       VAUGHT and HIXSON , JJ., agree.

       Kearney Law Offices, by: Jeffery H. Kearney, for appellant.

       Tabitha Baertels McNulty, Office of Policy & Legal Services, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor children.




       2
          Even if we were to reach the merits of Holloway’s arguments, we would find no
merit to them. Holloway complains that no permanency-planning process was allowed prior
to DHS’s decision to seek termination. There is no requirement in Arkansas law, however,
that a permanency-planning hearing be held prior to the filing of a petition to terminate
parental rights. See Ark. Code Ann. § 9-27-338(b)(1)(A) (Repl. 2009) (“This section does
not prevent the Department of Human Services or the attorney ad litem from filing at any
time prior to the permanency planning hearing a . . . [p]etition to terminate parental rights.”);
Ark. Code Ann. § 9-27-338(b)(2) (“A permanency planning hearing is not required prior to
[a petition to terminate parental rights].”); Ark. Code Ann. § 9-27-341(b)(1)(B) (“This
section does not require that a permanency planning hearing be held as a prerequisite to the
filing of a petition to terminate parental rights or as a prerequisite to the court’s considering
a petition to terminate parental rights.”).

                                                 6